internal_revenue_service number release date index number ---------------- ---------------------- --------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-122753-08 date may re ----------------------------------------- re ----------------------------------------- legend donor -------------------------------------------- spouse ------------------------------------------------- accountant --------------------------------------------- trust a ----------------------------------------------------------------------- trust b ---------------------------------------------------------------- trust c -------------------------------------------------------------- trust d -------------------------------------------------------------------------------------- trust e --------------------------------------------------------- dear -------------- this responds to the letter dated date and subsequent correspondence submitted by your authorized representatives requesting an extension of time under sec_2642 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2632 of the internal_revenue_code to have the automatic allocation rules contained in sec_2632 not apply to transfers to trusts for generation-skipping_transfer gst tax purposes facts prior to date spouse created trust a_trust b and trust c and donor and spouse created trust d after date donor created trust e plr-122753-08 trust b was created as a grantor_retained_annuity_trust grat with a 5-year term pursuant to the terms of trust b at the expiration of the 5-year term which occurred in trust b is to continue in trust until the death of the survivor of donor and spouse the beneficiaries of each trust are certain members of donor’s and or spouse’s family including the issue of donor and spouse’s children for each year in which gifts were made to one or more of the trusts donor and spouse each timely filed a form_709 united_states gift and generation-skipping_transfer_tax return and elected under sec_2513 to treat the gifts as made one-half by each spouse donor and spouse have filed form sec_709 with respect to transfers to one or more of the trusts from through the tax returns were prepared by certified public accountants at accounting firm donor did not intend to allocate her gst_exemption to the transfers to the trusts and no allocation was made on the form sec_709 filed for through with respect to the transfers to trust a_trust c and trust d however accounting firm failed to advise donor of changes made to the gst tax effective for gifts made after date by the economic_growth_and_tax_relief_reconciliation_act_of_2001 p l as described below these changes automatically allocate a taxpayer’s unused gst_exemption to transfers that are indirect skips to gst trusts unless the taxpayer makes an affirmative election to have the automatic allocation rules not apply donor made additional gifts to one or more of the trusts in calendar_year sec_2001 through due to accounting firm’s failure to advise her of the automatic allocation rules donor’s unused gst_exemption was automatically allocated to the transfers to the trusts in these years in addition the estate_tax exclusion period etip described in sec_2642 with respect to trust b closed in it is represented that to date no taxable_distributions taxable terminations or any other events have occurred with respect to any of the trusts that would result in a gst tax_liability on the part of any of the trusts or their beneficiaries donor requests an extension of time under sec_2642 and sec_301_9100-3 to elect out of the automatic allocation rules under sec_2632 for all transfers made to trust a the continuing trust under trust b_trust c trust d and trust e after date law and analysis sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by plr-122753-08 his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for generation-skipping transfers made before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor in the case of transfers after date the gst_exemption is equal to the applicable_exclusion_amount under sec_2010 sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 under sec_2632 effective for transfers made after date if any individual makes an indirect_skip transfer a transfer to a gst_trust as defined in sec_2632 any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of the automatic allocation rule contained in sec_2632 an indirect_skip to which sec_2642 applies describing transfers subject_to an estate_tax_inclusion_period shall be deemed made only at the close of the estate_tax_inclusion_period sec_2632 provides in part that an individual may elect to have the automatic allocation rule in sec_2632 not apply to an indirect_skip that is a transfer to a gst_trust or any or all transfers made by such individual to a particular trust an election shall be deemed to be timely if filed on a timely filed gift_tax_return for the plr-122753-08 calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_26_2632-1 iii a provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior- year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out sec_26_2632-1 iii b provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior- year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26_2632-1 to elect out a form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 see notice_2001_50 2001_2_cb_189 sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is plr-122753-08 treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore donor is granted an extension of time of days from the date of this letter to elect pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to all transfers made by the donor to trust a continuing trust b_trust c trust d and trust e that were made after date the elections should be made on supplemental form sec_709 for the appropriate calendar years prescribed under sec_26_2632-1 and filed with the internal_revenue_service cincinnati service center-stop cincinnati ohio a statement must be attached to each form_709 identifying the trust s and specifically providing that the donor is electing pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to any transfers donor has made or will make to the identified trust s after date see sec_26_2632-1 and iv a copy of this letter should be attached to each supplemental form_709 plr-122753-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
